Citation Nr: 1211293	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  07-10 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a sinus/respiratory disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

H. Seesel, Counsel


INTRODUCTION

The Veteran had active service from September 1989 until November 1991, including a period of service in the Southwest Asia theater of operations from January 1991 until May 1991. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Board notes that the issues of entitlement to service connection for PTSD and entitlement to service connection for a sinus/respiratory disorder were previously considered and denied by rating decisions issued in March 2003 and May 2003.  The Veteran did not appeal these decisions and as such, new and material evidence would generally be required to reopen the claim.  However, a review of the record reflects that additional service personnel records were received from the National Personnel Records Center (NPRC) in March 2006 and the Veteran received a favorable decision from the Army Board for Correction of Military Records in April 2007.  Applicable regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  See 38 C.F.R. § 3.156(c).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  Therefore, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  

In the instant case, although the Board finds that some of the newly received service personnel records are duplicative, the favorable decision from the Army Board for Correction of Military Records in April 2007 is new.  This decision recognized the award of the Army Commendation Medal.  Although the medal was awarded in 1991, receipt of the medal was not documented on the Veteran's official Form DD 214 until April 2007.  Furthermore, this evidence is pertinent to the claim as it relates to the Veteran's assertion that he served in combat in the Persian Gulf.  See 71 Fed. Reg. 17,276, 17,279 Table 1 and 17,288 (April 5, 2006) (indicating that the Army Commendation Medal may be awarded for combat).  Therefore, 38 C.F.R. § 3.156(c) applies and the Board will consider the claims on a de novo basis.

Concerning the claim for service connection for a sinus or respiratory disorder, after the December 2005 rating decision, the Veteran submitted a Notice of Disagreement (NOD) in April 2006.  The RO issued a Statement of the Case (SOC) in February 2007.  The Veteran indicated on the March 2007 VA Form 9 that he read the SOC and was limiting his appeal to the issue of service connection for PTSD and noted he would "look into the others at a later date."  On a subsequent February 2009 VA Form 9 the Veteran indicated he would "follow up on hearing loss and respiratory issues at a later time."  The RO, however, continued to treat the issue as if it were on appeal and addressed it in Supplemental Statements of the Case (SSOC) in July 2007, August 2007 and October 2008.  Additionally, the Veteran's representative addressed the sinus or respiratory disorder on the appeal pre-certification review and the issue was certified to the Board in February 2009.  The Board also took testimony on the issue at the October 2009 Travel Board hearing.  Therefore, the Board accepts the claim for service connection for a sinus or respiratory disorder as being on appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 43-44 (2009) (holding that VA waived any objections as to the content of the appeal by treating the issue as on appeal for five years).  To construe otherwise would raise serious due process issues, especially in light of the nonadversarial and pro-claimant VA claims adjudication system and result in unnecessary delay of the adjudication.  Sondel v. Brown, 6 Vet. App. 218, 220 (1994); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) (Both for the general proposition that VA is obligated to review all issues which are reasonably raised from a liberal reading of the appellant's substantive appeal). 

After the issuance of the October 2008 SSOC, a physician's statement was submitted in November 2009 and a statement of the Veteran's spouse was received in April 2011.  The physician's statement was accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304(c).  Although there is no waiver in connection with the statement of the Veteran's spouse, because the other evidence of record is sufficient to grant the claim being decided, review of the evidence by the Board does not prejudice the Veteran.  38 C.F.R. § 20.1304(c); see Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

The issue of service connection for a sinus/respiratory disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claimed in-service stressor is related to his fear of hostile military activity and is consistent with the circumstances of his service in the Southwest Asia theater of operations. 

2.  A VA psychologist has confirmed that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor. 


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 4.125 (2011); Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010), corrected by 75 Fed. Reg. 41 ,092 (July 15, 2010). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In the decision below, the Board grants service connection for posttraumatic stress disorder (PTSD).  The Board has considered whether further development and notice under the VCAA or other law should be undertaken; however, given the results favorable to the Veteran, further development would not result in a more favorable outcome, or be of assistance to this inquiry. 

The Merits of the Claim

The Veteran seeks service connection for PTSD based upon his service in the Persian Gulf.  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the criteria for service connection have been met and the appeal will be allowed.

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, to prove service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an inservice stressor.  38 C.F.R. § 3.304(f).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  Id.; 38 C.F.R. § 4.125(a). 

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon the circumstances of the case.  VA has provided for specific types of cases where lay evidence alone may be sufficient to describe the stressor and further corroborating evidence will not be required.  Corroborating evidence is not required in cases where (1) PTSD is diagnosed in service; (2) the evidence establishes the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat; (3) the evidence establishes that the Veteran was a prisoner-of-war and the stressor is related to that prisoner-of-war experience.  38 C.F.R. § 3.304(f)(1), (f)(2), (f)(4) (2011).  In any of the above situations, the Veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required providing that such testimony is found to be consistent with the circumstances, conditions, or hardships of service and there is no clear and convincing evidence to the contrary.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1), (f)(2), (f)(4)(2011). 

Additionally, recent regulatory amendments changed the evidentiary standards regarding stressors based on a Veteran's fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304(f)(3) (2011); see also Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010), corrected by 75 Fed. Reg. 41 ,092 (July 15, 2010).  These amendments are applicable to the Veteran's appeal.  See 75 Fed. Reg. 39,843 (stating that the amendments are applicable to appeals currently before the Board that have not yet been decided). 

The revised regulation provides that lay evidence alone may establish an alleged stressor where: 1) the stressor is related to the Veteran's fear of hostile military or terrorist activity; 2) a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor; 3) the stressor is consistent with the places, types, and circumstances of the Veteran's service; and 4) there is no clear and convincing evidence to the contrary.  38 C.F.R. § 3.304(f)(3).  Fear of hostile military or terrorist activity is defined as occurring when a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id. 

In the present case, the Veteran has a diagnosis of PTSD in accordance with the DSM-IV as noted in a November 2005 report of psychological assessment performed by a VA psychologist.  The next question is whether there is sufficient evidence that the claimed in-service stressor occurred.

In the present case, the Veteran has asserted he served in combat while in the Persian Gulf and reported stressors of being exposed to firefights, shelling, and general threat of chemical or biological warfare.  He testified that he first was stationed in Saudi Arabia during Desert Shield and Desert Storm but indicated his unit later went to Iraq around February 1991.  In statements and testimony he described three specific stressors in detail: the first involved trying to tow his sergeant's Humvee from a trench and discovering dead bodies underneath the Humvee; the second involved participating in the shelling of the highway out of Basra and witnessing the aftermath of the fire mission; and the third involved passing through tent cities and hitting civilians with his vehicle.  

The Veteran's Form DD 214 for his period of active service reflects that the Veteran served as a cannon crewmember and had service in Southwest Asia from January 1991 until May 1991.  The Veteran's service personnel records confirm service in Saudi Arabia.  The Form DD 214 further reflects receipt of the Southwest Asia Service Medal with 2 bronze service stars.  A March 1993 Form DD 215 indicates the Veteran was awarded the Kuwait Liberation Medal.  In April 2007, the Army Board for Corrections of Military Records recognized that the Veteran received the Army Commendation Medal for meritorious achievement in combat operations; however, no "V" device was attached to this award.  See 71 Fed. Reg. 17,276, 17,279 Table 1 and 17,288 (April 5, 2006).  Although none of the medals standing alone are definitive proof of combat, the service records clearly confirm service in the Southwest Asia theater of operations.  

As the Veteran had service in the Southwest Asia theater of operations and has described stressors which relate to firefights, shelling, and the general threat of chemical or biological warfare, the Board finds the Veteran's stressors are related to fear of hostile military activity as defined in 38 C.F.R. § 3.304(f)(3).  The reported stressors are also consistent with the places, types and circumstances of the Veteran's service in the Southwest Asia theater of operations and the record does not contain any clear and convincing evidence to the contrary. 

Furthermore, the record reflects that VA physicians relied upon the Veteran's reported stressor to substantiate a diagnosis of PTSD.  The Veteran's treating VA physician provided statements in November 2007 and November 2009 which generally asserted the Veteran had PTSD as a direct result of his time spent in Iraq during the Gulf War.  The letter was signed D.O., M.D.; however, it is not clear if Dr. O. is a psychologist or psychiatrist.  

Significantly, in November 2005, the Veteran underwent a psychological assessment at the National Center for PTSD at the Boston VA Healthcare System.  This extremely detailed five page report was signed by M.W.M., Ph.D., Staff Clinical Psychologist.  The VA psychologist concluded that the Veteran meet the DSM-IV criteria for chronic PTSD stemming from his combat experiences during Operation Desert Storm.  The stressors the psychologist relied upon to make this determination included trying to tow a humvee out of a trench and encountering the remains of a dead Iraqi soldier; participating in the shelling of the highway out of Basra and proceeding to travel through the target area where he saw miles of burnt vehicles littered with bodies and passing through Bedouin tent camps and having his vehicle run over a number of tents.  Although the November 2005 psychological assessment was not an official VA examination for compensation purposes, the assessment was performed by a VA psychologist who clearly meets the standards to perform initial compensation and pension examinations as he is a licensed doctorate-level psychologist affiliated with the National Center for PTSD.  See 75 Fed. Reg. 39,846-48 (outlining why the regulation requires an opinion by a VA psychiatrist or psychologist or one with whom VA has contracted, and specifically discussing the qualifications of those psychiatrists or psychologists that perform VA C&P examinations).  The November 2005 assessment diagnosed all mental disorders using the multiaxial system of the DSM, performed and included the results of psychometric testing, outlined the need and effectiveness of treatment, and provided a prognosis.  Id.; see also VBA Fast Letter 06-03 (March 15, 2006).  Although it is unclear whether the claims file was reviewed, the psychologist took a detailed history consistent with the claims file and was sufficiently informed about the Veteran.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008) (the probative value of a medical opinion comes from when there is a factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  As such, in this case where a VA psychologist affiliated with VA's National Center for PTSD provided a detailed assessment which would otherwise conform with the initial C&P examination requirements, the Board finds that a remand solely to obtain a confirmatory VA examination would only result in further delay of the claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant). 

In sum, there is an in-service stressor related to fear of hostile military or terrorist activity, a proper diagnosis of PTSD, and a medical opinion by a VA examiner linking the stressor with the PTSD diagnosis.  38 C.F.R. § 3.304(f)(3).  Accordingly, and resolving all reasonable doubt in favor of the Veteran, service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted. 


REMAND

A review of the record reflects that further development is warranted.  The Veteran has alleged exposure to oil fires and smoke in the Persian Gulf resulted in his sinus and respiratory problems.  

A review of the record reflects there may be private treatment records which have not been associated with the claims file.  During the October 2009 Board hearing the Veteran testified that he treated his sinuses and respiratory conditions with his family physician, Dr. Bhatacharya, and previously treated with Dr. Otovic.  There is no indication that records from either provider have ever been requested.  38 C.F.R. § 3.159.  

Additionally, records reflect the Veteran treated for various conditions at the Bedford VA medical center and the Veteran testified that he continued to treat at this facility; however, the most recent VA treatment records in the claims file are from October 2002.  VA's duty to assist includes obtaining records in the custody of a Federal department or agency.  38 C.F.R. § 3.159(c)(1), (2); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims file, are in the constructive possession of the Board and must be considered).  Accordingly, updated medical records must be requested on remand. 

The Board also finds a VA examination is warranted.  Significantly, the record reflects the Veteran is a Persian Gulf Veteran as defined in 38 U.S.C.A. § 1117(f)  (West 2002); 38 C.F.R. § 3.317(d) (2011). 

Under 38 U.S.C. § 1117(a)(1), compensation is warranted for a Persian Gulf Veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  A "qualifying chronic disability" includes (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 U.S.C. § 1117(g); 38 C.F.R. §3.317(b).  The chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 C.F.R. § 3.317(a)(1)(ii).  Effective December 29, 2011 VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2016.  See 76 Fed. Reg. 81,834 (2011).  

In the present case the Veteran has testified that he was exposed to oil fires in the Persian Gulf and began having sinus infections around 1992 or 1993.  His spouse testified that there was a period during which the Veteran had strange symptoms that no one could figure out.  While the record reflects treatment and some diagnoses for respiratory conditions, such as bronchitis and sinusitis, the Board notes a VA examination has never been provided.  As the record contains evidence that the Veteran has had recurrent symptoms of a sinus or respiratory condition, evidence of an event in service and evidence suggesting continuity of the symptoms since service, the Board is of the opinion that the Veteran has met the criteria of 38 C.F.R. § 3.159 and a VA examination should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify all sources of treatment that he has received for the claimed sinus/respiratory disorder, and to provide any releases necessary for VA to secure records of such treatment or evaluation.  Of particular interest are treatment records from 1) Dr. Bhatacharya and 2) Dr. Otovic.  The RO should obtain for the record copies of the complete records of all such treatment and evaluation from all identified sources.  If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran. 

2.  Obtain all outstanding VA outpatient clinical records for this Veteran, dated from October 2002 forward.  If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran. 

3.  After completion of the above directives, provide the Veteran with a VA examination for purposes of determining the current nature, extent and etiology of any currently diagnosed sinus or respiratory disorder.  All testing deemed necessary must be conducted and results reported in detail.   Current VA Gulf War Examination Guidelines must be followed.  The examiner should provide opinions as to the following: 

a.  State whether or not the Veteran has sinus or respiratory symptoms due to an undiagnosed illness, or whether his reported symptoms can be attributed to any known medical causation.  

b.  If any claimed symptom is determined to be attributable to a known clinical diagnosis, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed disability was incurred in or aggravated by military service, including the reported exposure to oil fires.  

In doing so, the examiner must consider the Veteran's statements regarding continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service medical records to provide a negative opinion).

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided. 

4.  After completion of the above and any additional development deemed necessary, the RO/AMC should readjudicate the claim in light of the entire record with consideration all applicable laws and regulations.  If the benefits sought remain denied, the Veteran and his representative should be furnished a SSOC and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


